DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending in this application and claims 1-4, 7-13, and 15 have been examined on the merits. Claims 5-6 and 14 have been withdrawn from consideration.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 04/292022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 10 and 15 has been withdrawn. 
Applicant’s amended drawings, filed 04/29/2022 has overcome examiner’s drawing objection. The objection to the drawings has been withdrawn.
Applicant’s arguments, see pp. 9-13, filed 04/29/2022 with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Independent claims 1, 10, and 15 have been amended to include the limitation “wherein the external circulation ventilation channel within each second gap is in parallel with the internal circulation ventilation channel within each first gap” which was not previously present in independent claims 1, 10, and 15 nor any of their dependent claims. Since the not previously present limitations change the scope independent claims 1, 10, and 15, a new ground of rejection is required to address the new limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,504,187 (referred to as Hagiwara) in view of CN 101453856 (referred to as Chen).
Regarding claim 1, Hagiwara discloses a heat dissipation structure (device disclosed by Fig. 15), configured to dissipate heat (see col. 11, lines 1-10 and Fig. 16) for an electronic device (electronic component 20) mounted inside a cabinet (housing portion 6. See Figs. 16-17), wherein the heat dissipation structure comprises a housing of the cabinet (housing 2. See at least Figs. 15 and 18), wherein: a first air vent (opening of spaces 116 and 117. See Figs. 15 and 18 and annotated Fig. 1 below) and a second air vent (opening opposite the first opening. See annotated Figs. 1) are disposed on the housing (see annotated Fig. 1), wherein both the first air vent and the second air vent communicate with the outside of the cabinet (see annotated Fig. 1); the housing comprises 2N+1 layers of side panels (Fig. 18 discloses housing  2 having five side panels), wherein the 2N+1 layers of side panels comprise an outer-layer side panel (see annotated Fig. 2 below) and 2N inner-layer side panels (see annotated Fig. 2), wherein there is a gap between two neighboring side panels (spaces 116 and 117. See Fig. 18), wherein the 2N inner-layer side panels are grouped into N groups of inner-layer side panels (see annotated Fig. 2) in an arrangement sequence (Fig. 18 discloses the inner layer side panels being arranged in a sequence), wherein N is a positive integer (in this case N is one or two); when N is equal to 1 (Figs. 16-17 disclose a configuration in which there is only one group of inner layer side panels), a first gap between a first inner-layer side panel and the outer-layer side panel (duct 114. see annotated Fig. 2) communicates with the inside of the cabinet (at least Fig. 18 discloses the first gap communicating with the inside of housing portion 6) to form an internal circulation ventilation channel (ducts 114 form a circulation channel. See at least Fig. 18); or when N is greater than 1 (Fig. 18 discloses a configuration in which there are two groups of inner layer side panels), a first gap between two neighboring inner-layer side panels in different groups (ducts 114. see annotated Fig. 2) and a first gap between the first inner-layer side panel and the outer-layer side panel (ducts 114. see annotated Fig. 2) communicate with each other (Fig. 18 discloses the ducts 114 communicating with each other), and communicate with the inside of the cabinet (Fig. 18 discloses ducts 114 communicating with the housing portion 6) to form an internal circulation ventilation channel (Fig. 18 discloses ducts 114 forming circulation channels), wherein the first inner-layer side panel is an inner-layer side panel that is the farthest from the electronic device in the 2N inner-layer side panels (see annotated Fig. 2); and second gaps (spaces 116 and 117), each of which is between two inner-layer side panels in a same group (see annotated Fig. 2), communicate with each other (annotated Fig. 1 disclose the outside air gaps communicating with each other via the external environment), and communicate with the first air vent (see annotated Fig. 1) and the second air vent (see annotated Fig. 1) to form an external circulation ventilation channel (annotated Fig. 1 disclose the outside air gaps forming external circulation), wherein the external circulation ventilation channel within each second gap has a dimension which is parallel with a dimension the internal circulation ventilation channel within each first gap (annotated fig. 1 and fig. 3 discloses at least one major dimension of the outside air vent being parallel with the internal circulation ventilation channels. Hagiwara does not disclose that the two isolated air flows flow parallel to one another while flowing through the outside air vent and the internal circulation ventilation channels).
Hagiwara does not disclose a geometry in which the first and second air vents have different heights, and wherein the air flow through the external circulation ventilation channel within each second gap is in parallel with the air flow through the internal circulation ventilation channel within each first gap.
However, Chen does disclose a geometry in which a first air vent and a second air vent have different heights (Figs. 6 and 10a-10b disclose an air gap layout in which an inlet and outlet vent having different heights. See annotated Fig. 3), and wherein the air flow through an external circulation ventilation channel within each second gap is in parallel with an air flow through the internal circulation ventilation channel within each first gap (annotated fig. 3 discloses external airflow, indicated by the dashed arrows, flowing through a ventilation channel and flowing parallel to internal airflow, indicated by solid arrows, flowing through an internal circulation system).
Hagiwara and Chen are considered analogous to the claimed invention because they both are in the field of heat exchangers for cabinets. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat discharging device of Hagiwara to replace the duct geometry which enforces perpendicular heat exchange flows with the through hole an air deflector geometry of Chen, which would enforce cross-parallel heat exchange flow, in order to produce a more efficient heat exchanger (evidenced by Shah and Sekulic, section 1.6.1.1).
Regarding claim 2, Hagiwara in view of Chen discloses the invention of claim 1 and the combination further discloses wherein the heat dissipation structure further comprises air blocking panels (see annotated Fig. 3 below) and tubular air deflection structures (Figs. 7 and 10a-10b of Chen and annotated Fig. 3 disclose air deflection structures. Pg. 4, para. 1 of Chen's machine translation discloses the use of circular cross sections for air passages); wherein the air blocking panels are disposed between upper ends of two side panels forming the first gap (see annotated Fig. 3) and between lower ends of the two side panels forming the first gap (see annotated Fig. 3); wherein a first through hole (see annotated Fig. 3) and a second through hole (see annotated Fig. 3) that have different heights (see annotated Fig. 3) are disposed on each inner-layer side panel (see annotated Fig. 3), wherein a first through hole (see annotated Fig. 3) and a second through hole (see annotated Fig. 3) that are disposed on a second inner-layer side panel (annotated Fig. 3, based on Chen, discloses an upper and lower through hole located on an inner most inner layer side panel) separately communicate with the inside of the cabinet (see annotated Fig. 3), and wherein the second inner-layer side panel is an inner-layer side panel that is the closest to the electronic device in the 2N inner-layer side panels (see annotated Fig. 3); and wherein one of the tubular air deflection structures is connected between first through holes of two inner-layer side panels in a same group (annotated Fig. 3, based on Chen, discloses the air deflection structures connecting the upper through holes of the inner layer side panels), and wherein the one of the tubular air deflection structures is connected between second through holes of the two inner- layer side panels in the same group (annotated Fig. 3, based on Chen, discloses the air deflection structures connecting the lower through holes of the inner layer side panels).
Regarding claim 3, Hagiwara in view of Chen discloses the invention of claim 2 and the combination further discloses wherein: the first air vent is disposed on a top panel of the housing (Figs. 6 and 10a-10b of Chen an outlet vent having being located on the top panel of 1), wherein the second air vent is disposed on at least one of a bottom panel or the outer-layer side panel of the housing (see annotated Fig. 1); or the first air vent is disposed on the outer-layer side panel of the housing (see annotated Fig. 1), wherein the second air vent is disposed on at least one of a bottom panel or the outer-layer side panel of the housing (see annotated Fig. 1).
Regarding claim 4, Hagiwara in view of Chen discloses the invention of claim 3 and the combination further discloses wherein the air blocking panels comprise at least one of the top panel or the bottom panel of the housing (see annotated Fig. 2).
Regarding claim 8, Hagiwara in view of Chen discloses the invention of claim 1 and the combination further discloses wherein the side panels comprise smooth panels or corrugated panels (Figs. 15-18 disclose the side panels of housing portion 6 having a smooth structure).
Regarding claim 9, Hagiwara in view of Chen discloses the invention of claim 8 and the combination further discloses wherein gilled structures or flow disturbing structures (fins 119) are further disposed on the side panels (Figs. 17-18 disclose the use of fins on side panels).
Regarding claim 10, Hagiwara discloses a cabinet (housing portion 6. See Figs. 16-17), comprising a fan (fans 22) and a heat dissipation structure (device disclosed by Fig. 15) configured to dissipate heat (see col. 11, lines 1-10 and Fig. 16) for an electronic device (electronic component 20) mounted inside a cabinet (Figs. 16-17 discloses electronic component 20 being mounted inside housing portion 6), wherein the heat dissipation structure comprises a housing of the cabinet (housing 2. See at least Figs. 15 and 18), wherein: a first air vent (opening of spaces 116 and 117. See Figs. 15 and 18 and annotated Fig. 1 below) and a second air vent (opening opposite the first opening. See annotated Figs. 1) are disposed on the housing (see annotated Fig. 1), wherein both the first air vent and the second air vent communicate with the outside of the cabinet (see annotated Fig. 1); the housing comprises 2N+1 layers of side panels (Fig. 18 discloses housing  2 having five side panels), wherein the 2N+1 layers of side panels comprise an outer-layer side panel (see annotated Fig. 2 below) and 2N inner-layer side panels (see annotated Fig. 2), wherein there is a gap between two neighboring side panels (spaces 116 and 117. See Fig. 18), wherein the 2N inner-layer side panels are grouped into N groups of inner-layer side panels (see annotated Fig. 2) in an arrangement sequence (Fig. 18 discloses the inner layer side panels being arranged in a sequence), wherein N is a positive integer (in this case N is one or two); when N is equal to 1 (Figs. 16-17 disclose a configuration in which there is only one group of inner layer side panels), a first gap between a first inner-layer side panel and the outer-layer side panel (duct 114. see annotated Fig. 2) communicates with the inside of the cabinet (at least Fig. 18 discloses the first gap communicating with the inside of housing portion 6) to form an internal circulation ventilation channel (ducts 114 form a circulation channel. See at least Fig. 18); or when N is greater than 1 (Fig. 18 discloses a configuration in which there are two groups of inner layer side panels), a first gap between two neighboring inner-layer side panels in different groups (ducts 114. see annotated Fig. 2) and a first gap between the first inner-layer side panel and the outer-layer side panel (ducts 114. see annotated Fig. 2) communicate with each other (Fig. 18 discloses the ducts 114 communicating with each other), and communicate with the inside of the cabinet (Fig. 18 discloses ducts 114 communicating with the housing portion 6) to form an internal circulation ventilation channel (Fig. 18 discloses ducts 114 forming circulation channels), and wherein the first inner-layer side panel is an inner-layer side panel that is the farthest from the electronic device in the 2N inner-layer side panels (see annotated Fig. 2); and second gaps (spaces 116 and 117), each of which is between two inner-layer side panels in a same group (see annotated Fig. 2), communicate with each other (annotated Fig. 1 disclose the outside air gaps communicating with each other via the external environment), and communicate with the first air vent (see annotated Fig. 1) and the second air vent (see annotated Fig. 1) to form an external circulation ventilation channel (annotated Fig. 1 disclose the outside air gaps forming external circulation), wherein the external circulation ventilation channel within each second gap has a dimension which is parallel with a dimension the internal circulation ventilation channel within each first gap (annotated fig. 1 and fig. 3 discloses at least one major dimension of the outside air vent being parallel with the internal circulation ventilation channels. Hagiwara does not disclose that the two isolated air flows flow parallel to one another while flowing through the outside air vent and the internal circulation ventilation channels).
Hagiwara does not disclose a geometry in which the first and second air vents have different heights, and wherein the air flow through the external circulation ventilation channel within each second gap is in parallel with the air flow through the internal circulation ventilation channel within each first gap.
However, Chen does disclose a geometry in which a first air vent and a second air vent have different heights (Figs. 6 and 10a-10b disclose an air gap layout in which an inlet and outlet vent having different heights. See annotated Fig. 3), and wherein the air flow through an external circulation ventilation channel within each second gap is in parallel with an air flow through the internal circulation ventilation channel within each first gap (annotated fig. 3 discloses external airflow, indicated by the dashed arrows, flowing through a ventilation channel and flowing parallel to internal airflow, indicated by solid arrows, flowing through an internal circulation system).
Hagiwara and Chen are considered analogous to the claimed invention because they both are in the field of heat exchangers for cabinets. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat discharging device of Hagiwara to replace the duct geometry which enforces perpendicular heat exchange flows with the through hole an air deflector geometry of Chen, which would enforce cross-parallel heat exchange flow, in order to produce a more efficient heat exchanger (evidenced by Shah and Sekulic, section 1.6.1.1).
Regarding claim 11, Hagiwara in view of Chen discloses the invention of claim 10 and the combination further discloses wherein the heat dissipation structure further comprises air blocking panels (see annotated Fig. 3 below) and tubular air deflection structures (Figs. 7 and 10a-10b of Chen and annotated Fig. 3 disclose air deflection structures. Pg. 4, para. 1 of Chen's machine translation discloses the use of circular cross sections for air passages); wherein the air blocking panels are disposed between upper ends of two side panels forming the first gap (see annotated Fig. 3) and between lower ends of the two side panels forming the first gap (see annotated Fig. 3); wherein a first through hole (see annotated Fig. 3) and a second through hole (see annotated Fig. 3) that have different heights (see annotated Fig. 3) are disposed on each inner-layer side panel (see annotated Fig. 3), wherein a first through hole (see annotated Fig. 3) and a second through hole (see annotated Fig. 3) that are disposed on a second inner-layer side panel (annotated Fig. 3, based on Chen, discloses an upper and lower through hole located on an inner most inner layer side panel) separately communicate with the inside of the cabinet (see annotated Fig. 3), and wherein the second inner-layer side panel is an inner-layer side panel that is the closest to the electronic device in the 2N inner-layer side panels (see annotated Fig. 3); and wherein one of the tubular air deflection structures is connected between first through holes of two inner-layer side panels in a same group (annotated Fig. 3, based on Chen, discloses the air deflection structures connecting the upper through holes of the inner layer side panels), and wherein the one of the tubular air deflection structures is connected between second through holes of the two inner- layer side panels in the same group (annotated Fig. 3, based on Chen, discloses the air deflection structures connecting the lower through holes of the inner layer side panels).
Regarding claim 12, Hagiwara in view of Chen discloses the invention of claim 11 and the combination further discloses wherein; the first air vent is disposed on a top panel of the housing (Figs. 6 and 10a-10b of Chen an outlet vent having being located on the top panel of 1), wherein the second air vent is disposed on at least one of a bottom panel or the outer-layer side panel of the housing (see annotated Fig. 1); or the first air vent is disposed on the outer-layer side panel of the housing (see annotated Fig. 1), wherein the second air vent is disposed on at least one of a bottom panel or the outer-layer side panel of the housing (see annotated Fig. 1).
Regarding claim 13, Hagiwara in view of Chen discloses the invention of claim 12 and the combination further discloses wherein the air blocking panels comprise at least one of the top panel or the bottom panel of the housing (see annotated Fig. 2).
Regarding claim 15, Hagiwara discloses a communications system (electronic device 4 disclosed by Fig. 15. Col. 11, lines 22-31 disclose the device being a radio package which is a communication system), comprising a cabinet (housing portion 6) and an electronic device (electronic component 20) mounted inside the cabinet (see Figs. 16-18); wherein, the cabinet comprises a fan (fans 22) and a heat dissipation structure (device disclosed by Fig. 15) configured to dissipate heat (see col. 11, lines 1-10 and Fig. 16) for an electronic device (electronic component 20) mounted inside a cabinet (housing portion 6. See Figs. 16-17), wherein the heat dissipation structure comprises a housing of the cabinet (housing 2. See at least Figs. 15 and 18), wherein: a first air vent (opening of spaces 116 and 117. See Figs. 15 and 18 and annotated Fig. 1 below) and a second air vent (opening opposite the first opening. See annotated Figs. 1) are disposed on the housing (see annotated Fig. 1), wherein both the first air vent and the second air vent communicate with the outside of the cabinet (see annotated Fig. 1); the housing comprises 2N+1 layers of side panels (Fig. 18 discloses housing  2 having five side panels), wherein the 2N+1 layers of side panels comprise an outer-layer side panel (see annotated Fig. 2 below) and 2N inner-layer side panels (see annotated Fig. 2), wherein there is a gap between two neighboring side panels (spaces 116 and 117. See Fig. 18), wherein the 2N inner-layer side panels are grouped into N groups of inner-layer side panels (see annotated Fig. 2) in an arrangement sequence (Fig. 18 discloses the inner layer side panels being arranged in a sequence), wherein N is a positive integer (in this case N is one or two); when N is equal to 1 (Figs. 16-17 disclose a configuration in which there is only one group of inner layer side panels), a first gap between a first inner-layer side panel and the outer- layer side panel (duct 114. see annotated Fig. 2) communicates with the inside of the cabinet (at least Fig. 18 discloses the first gap communicating with the inside of housing portion 6) to form an internal circulation ventilation channel (ducts 114 form a circulation channel. See at least Fig. 18); or when N is greater than 1 (Fig. 18 discloses a configuration in which there are two groups of inner layer side panels), a first gap between two neighboring inner-layer side panels (ducts 114. see annotated Fig. 2) in different groups (see annotated Fig. 2) and a first gap between the first inner-layer side panel and the outer-layer side panel (ducts 114. see annotated Fig. 2) communicate with each other (Fig. 18 discloses the ducts 114 communicating with each other), and communicate with the inside of the cabinet (Fig. 18 discloses ducts 114 communicating with the housing portion 6) to form an internal circulation ventilation channel (Fig. 18 discloses ducts 114 forming circulation channels), wherein the first inner-layer side panel is an inner-layer side panel that is the farthest from the electronic device in the 2N inner-layer side panels (see annotated Fig. 2); and second gaps (spaces 116 and 117), each of which is between two inner-layer side panels in a same group (see annotated Fig. 2), communicate with each other (annotated Fig. 1 disclose the outside air gaps communicating with each other via the external environment), and communicate with the first air vent (see annotated Fig. 1) and the second air vent (see annotated Fig. 1) to form an external circulation ventilation channel (annotated Fig. 1 disclose the outside air gaps forming external circulation), wherein the external circulation ventilation channel within each second gap has a dimension which is parallel with a dimension the internal circulation ventilation channel within each first gap (annotated fig. 1 and fig. 3 discloses at least one major dimension of the outside air vent being parallel with the internal circulation ventilation channels. Hagiwara does not disclose that the two isolated air flows flow parallel to one another while flowing through the outside air vent and the internal circulation ventilation channels).
Hagiwara does not disclose a geometry in which the first and second air vents have different heights, and wherein the air flow through the external circulation ventilation channel within each second gap is in parallel with the air flow through the internal circulation ventilation channel within each first gap.
However, Chen does disclose a geometry in which a first air vent and a second air vent have different heights (Figs. 6 and 10a-10b disclose an air gap layout in which an inlet and outlet vent having different heights. See annotated Fig. 3), and wherein the air flow through an external circulation ventilation channel within each second gap is in parallel with an air flow through the internal circulation ventilation channel within each first gap (annotated fig. 3 discloses external airflow, indicated by the dashed arrows, flowing through a ventilation channel and flowing parallel to internal airflow, indicated by solid arrows, flowing through an internal circulation system).
Hagiwara and Chen are considered analogous to the claimed invention because they both are in the field of heat exchangers for cabinets. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat discharging device of Hagiwara to replace the duct geometry which enforces perpendicular heat exchange flows with the through hole an air deflector geometry of Chen, which would enforce cross-parallel heat exchange flow, in order to produce a more efficient heat exchanger (evidenced by Shah and Sekulic, section 1.6.1.1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara in view of Chen, as applied to claim 1 above, and further in view of US 2006/0243423 (referred to as Giacoma).
Regarding claim 7, Hagiwara in view of Chen discloses the invention of claim 1 and the combination further discloses wherein the heat dissipation structure further comprises a fan (fans 22).
The combination does not disclose a layout in which the fan is disposed in the external circulation ventilation channel.
However, Giacoma does disclose a layout in which a fan (fluid driving mechanism 10a. Para. [0027] discloses 10a being a fan) is disposed in an external circulation ventilation channel (Fig. 2C discloses fluid driving mechanism 10a being disposed in an external duct).
Hagiwara and Giacoma are considered analogous to the claimed invention because they both are in the field of heat exchangers for cabinets. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the external ducts of Hagiwara to include the fluid driving mechanism of Giacoma in order to increase the flow rate of the external air flow which will increase the capacity of the heat exchanger (Giacoma, para. [0032]).

Annotated Figures

    PNG
    media_image1.png
    1003
    788
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 15 from Hagiwara.

    PNG
    media_image2.png
    897
    1145
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 18 from Hagiwara.

    PNG
    media_image3.png
    683
    1283
    media_image3.png
    Greyscale
Annotated Fig. 3
Annotated Fig. 3 is an annotation of Figs. 10a-10b from Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,703,506 (Brost et al.) discloses a heat exchanger with multiple layers and parallel cross flow with a cooling air flow;
US 9,545,037 (Tyleshevski et al.) discloses an electronic cabinet cooling system with an internal circulation heat exchanger and cross-flow cooling airflow.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762